DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 was filed after the mailing date of the Final Rejection on April 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed October 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, item no. 30, “Air Conditioning Simplified”, has not been accompanied by a copy of anything with that title. 
Claim Objections
Claims 7, 13, and 25 are each objected to because of the following informalities:  "send a push notification alerting that the parameters are withing operating conditions" should be "send a push notification alerting that the parameters are within operating conditions".  Appropriate correction is required.

Claim Interpretation
The usual and customary meaning of “operating conditions” is “the conditions under which a system is operating”. In other words, “operating conditions” are, ordinarily, sensed, detected, or calculated values regarding current conditions.
The usual and customary meaning of “parameters” is the limits or rules of operation. In other words, “parameters” are, ordinarily, NOT the sensed, detected, or calculated values regarding current conditions; instead, they are what the sensed values are compared to.
Throughout the amended claims, “parameters” is consistently used to refer to the sensed values, which change, and “operating conditions” is consistently used to refer to the limits permissible for a given operating mode. In other words, the applicant appears to have reversed the usual meanings of these terms, but has done so in a sufficiently consistent and clear manner that the claims are not indefinite, but instead, are merely phrased in an unusual manner.

Allowable Subject Matter
Claims 1, 7, 8, 13-16, 25, and 27-30 are allowed.
The combination of a push notification regarding operation of the whole house fan, which is sent if and only if the whole house fan is not already operating but current operating conditions are 

Drake (US Patent Application Publication No. 2011/0153106) discloses a central controller in communication with a thermostat, which pushes notification of an energy saving mode (see paragraph [0021]; the use of a fan instead of the conventional HVAC system is an energy saving mode), and offers the option of overriding the energy savings more (see paragraph [0021]).
Mowris (US Patent Application Publication No. 2020/0326088) discloses the use of a fan-on alarm message if the fan has been on for longer than intended, or if the indoor air quality is problematic. Martin (US Patent Application Publication No. 2020/0186626) discloses automatic activation of a fan in combination with a push notification in response to air quality indoors being sufficiently poor. Hall (US Patent Application Publications no. 2019/0309559, 2019/0162009, 2019/0040671, and 2019/0003236) explicitly discloses closing all of the windows in a house in response to the outdoor air being polluted, whether via an air quality sensor or an air quality alert, but does not address preventing fan operation. Ribbich et al (US Patent Application Publication No. 2018/0299161) discloses a thermostat which displays how healthy the air is or isn’t and offers recommendations, such as opening or closing windows. Martin (US Patent Application Publication No. 2015/0194039) discloses a thermostat which monitors air quality and generally activates HVAC system components to assist in maintaining indoor air quality, but does not associate a whole house fan with alerts.
Conclusion

Applicant's arguments filed October 6, 2021 have been fully considered but they are not fully persuasive. The reasons are as follows.

Resubmission of the same illegible scan does not make the examiner able to read the document. As detailed above, not all of the documents listed on the IDS were submitted, and therefore not all documents listed have been considered.
Conclusion
This application is in condition for allowance except for the following formal matters: 
the claim objections and unconsidered IDS references cited above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763